 



Exhibit 10.3
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of October 21, 2005, is by and among APPLICA INCORPORATED
(the “Borrower”), a Florida corporation, each of its Subsidiaries identified on
the signature pages hereof, the Lenders identified on the signature pages hereof
and BANK OF AMERICA, N.A., as administrative agent for the Lenders (in such
capacity, the “Agent”). Terms used herein but not otherwise defined herein shall
have the meanings provided to such terms in the Credit Agreement (as hereinafter
defined).
W I T N E S S E T H
     WHEREAS, the Borrower, the Subsidiaries, the Lenders and the Agent are
parties to that certain Amended and Restated Credit Agreement, dated as of
November 17, 2004 (as amended, modified, supplemented, extended or restated from
time to time, the “Credit Agreement”);
     WHEREAS, the parties hereto desire to amend certain terms of the Credit
Agreement as set forth in this Amendment;
     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. The Credit Agreement is hereby amended as follows:
     (a) by adding to Annex A to the Credit Agreement in the proper alphabetical
location the following new definitions:
     “MAST” means MAST Credit Opportunities I (Master), Ltd., a Cayman Islands
corporation, and its successors and assigns.
     “MAST Debt” means the Debt owing to MAST under the MAST Loan Documents at
any time.
     “MAST Intercreditor Agreement” means the Intercreditor Agreement, dated
October 21, 2005, between MAST and the Agent.
     “MAST Loan Documents” means: (i) the Promissory Note, executed by the
Borrower to the order of MAST, dated October 21, 2005, in the principal amount
of $20,000,000; (ii) the Term Loan Agreement, dated October 21, 2005, between
the Borrower and MAST; (iii) the Security Agreement between the Borrower and
MAST, dated October 21, 2005, and (iv) all other agreements, instruments or
documents executed or delivered by the Borrower or the Guarantors in connection
with the

 



--------------------------------------------------------------------------------



 



foregoing, as any of the foregoing may be at any time amended or modified.
     (b) by amending and restating the definition of “Eligible Assignee” in
Annex A to the Credit Agreement as follows:
     “Eligible Assignee” means (a) a commercial bank, commercial finance
company, financial institution or other asset based lender, having total assets
in excess of $1,000,000,000; (b) any Lender listed on the signature page of this
Agreement; (c) any Affiliate of any Lender; and (d) if an Event of Default has
occurred and is continuing, any Person reasonably acceptable to the Agent.
Neither MAST nor any Affiliate of MAST shall not be deemed to be an Eligible
Assignee, unless it shall exercise its option to acquire the Obligations
pursuant to the MAST Intercreditor Agreement
     (c) by amending the definition of “Permitted Liens” in Annex A to the
Credit Agreement by replacing the “.” after clause (j) thereof with “;” and
adding thereafter a new clause (k) to such definition, with such new clause
(k) to provide as follows:
     (k) Liens to secure the MAST Debt.
     (d) by amending and restating the definition of “Permitted Senior
Subordinated Debt Prepayments” in Annex A to the Credit Agreement as follows:
     “Permitted Senior Subordinated Debt Prepayments” means a prepayment of
principal in respect of Senior Subordinated Debt in an amount not to exceed
$5,000,000 from the proceeds of the MAST Debt or any other prepayment of
principal in respect of Senior Subordinated Debt (i) of which Agent shall have
been given not less than 5 Business Days’ prior written notice, (ii) no Event of
Default has occurred or is continuing after giving effect to any such
prepayment, (iii) for 60 consecutive days prior to the effective date of such
prepayment, Availability is not less than $30,000,000 at any time, plus the
amount of anticipated prepayment, provided, that with respect to any prepayment
occurring during any Seasonal Inventory Period, any additional Availability
derived by Borrower based on the Seasonal Inventory Advance Amount shall be
deemed to equal $0 for purposes of calculating Availability pursuant to this
clause (iii) during such Seasonal Inventory Period; and (iv) immediately prior
to and after giving effect to such prepayment the Fixed Charge Coverage Ratio is
not less than 1.1 to 1.0. Notwithstanding the foregoing, (x) no proceeds from
the Permitted Mexico Facility Disposition may be used to prepay Senior
Subordinated Debt until all severance and other wind-down costs of the Mexico
Facility shall have been paid and funded in full, and (y) the Net Proceeds from
other Asset Dispositions, to the extent such dispositions are expressly
permitted by the Agreement or otherwise consented to by Agent in writing, may be
used to

 



--------------------------------------------------------------------------------



 



prepay Senior Subordinated Debt if and only if each of the conditions set forth
in clauses (i) through (iv) above are satisfied.
     (e) by amending and restating Section 7.12 of the Credit Agreement as
follows:
     7.12 Third Party Guaranties.
     No Loan Party shall make, issue, or become liable on any Guaranty, except
(a) Guaranties of the Obligations in favor of the Agent, (b) unsecured
Guaranties of Debt incurred by a Foreign Subsidiary in an aggregate principal
amount at any time outstanding not to exceed $40,000,000, or (c) Guaranties of
the MAST Debt.
     (f) by amending and restating Section 7.13 of the Credit Agreement as
follows:
     7.13. Debt.
     No Loan Party shall incur or maintain any Debt, other than: (a) the
Obligations; (b) Debt described on Schedule 6.9; (c) Capital Leases of Equipment
and purchase money secured Debt incurred to purchase Equipment provided that
(i) Liens securing the same attach only to the Equipment acquired by the
incurrence of such Debt, and (ii) the aggregate amount of such Debt (including
Capital Leases) outstanding does not exceed $5,000,000 at any time; (d) Debt
consisting of intercompany loans and advances made between the Loan Parties to
the extent consistent with Section 7.29; (e) Debt evidencing a refunding,
renewal or extension of the Debt described on Schedule 6.9; provided that
(i) the principal amount thereof is not increased, (ii) the Liens, if any,
securing such refunded, renewed or extended Debt do not attach to any assets in
addition to those assets, if any, securing the Debt to be refunded, renewed or
extended, (iii) no Person that is not an obligor or guarantor of such Debt as of
the Closing Date shall become an obligor or guarantor thereof, and (iv) the
terms of such refunding, renewal or extension are not materially less favorable
to such Consolidated Member, the Agent or the Lenders than the original Debt;
(f) Debt in respect of Hedge Agreements entered into for non-speculative
purposes related to hedging interest rates, currency values and commodities in
connection with the Core Business; (g) the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; (h) Debt arising by reason of Guaranties by a Loan Party permitted
under Section 7.12(b); (i) Approved Receivables Programs to the extent approved
by the Required Lenders; (j) the MAST Debt in a principal amount not to exceed
$20,000,000, less any principal payments on the MAST Debt from time to time; and
(k) other unsecured Debt in an aggregate principal amount at any time
outstanding not to exceed $1,000,000.
     (g) by amending and restating Section 9.1(d) of the Credit Agreement as
follows:
     (d) any default which has not been waived shall occur with

 



--------------------------------------------------------------------------------



 




respect to (i) Debt of the Borrower evidenced by or arising under the Senior
Subordinated Debt Offering Documents or the MAST Loan Documents, or (ii) any
Debt (other than the Obligations and Debt contemplated by clause (i) hereof) of
any Loan Party in an outstanding principal amount which exceeds $500,000, or
under any agreement or instrument under or pursuant to which any such Debt may
have been issued, created, assumed, or guaranteed by any Loan Party, and such
default shall continue for more than the period of grace, if any, therein
specified, if the effect thereof (with or without the giving of notice or
further lapse of time or both) is to accelerate, or to permit the holders of any
such Debt to accelerate, the maturity of any such Debt; or any such Debt shall
be declared due and payable or be required to be prepaid (other than by a
regularly scheduled required prepayment) prior to the stated maturity thereof;
     2. The Borrower has delivered to the Agent and its counsel copies of the
material MAST Loan Documents in the form attached hereto as Exhibit A. Subject
to the satisfaction of each of the conditions set forth in Section 5 of this
Amendment, the Agent consents to the Borrower’s entering into the MAST Loan
Documents.
     3. The Borrower covenants and agrees that it shall not:
          (a) agree or consent to amend or modify any of the MAST Loan Documents
if as a result thereof MAST would be in breach of its covenants in the MAST
Intercreditor Agreement; agree to shorten the maturity date for the payment of
any of the MAST Debt; or fail to provide prompt written notice to Agent of any
amendment to or modification of any of the MAST Loan Documents, including any
amendment or modification that would have the effect of extending the maturity
date for payment of the MAST Debt; or
          (b) make any voluntary or any mandatory prepayments of the MAST Debt
or, make payments due upon default or acceleration in respect of the MAST Debt,
except as expressly permitted under the MAST Intercreditor Agreement.
     4. The Borrower agrees that for so long as the MAST Debt or any Qualified
Refinancing (as defined in the MAST Intercreditor Agreement) of the MAST Debt
remains outstanding, the Borrower shall have no right to request any increase in
the Commitments under Section 1.3 of the Credit Agreement, notwithstanding
anything to the contrary set forth in such Section 1.3 or elsewhere in the
Credit Agreement.
     5. By their signature below, each of the Lenders authorizes the Agent to
enter into the MAST Intercreditor Agreement and agrees that it will be bound by
the terms thereof including the terms of the MAST Intercreditor Agreement
relating to the priority, enforcement and release of Agent’s Liens and the
provisions relating to the sale of the Loans and other Obligations to MAST
pursuant to the option and on the terms described therein. Each Person that
becomes a Lender after the date of this Amendment shall be deemed to be bound by
the MAST Intercreditor Agreement whether or not a signatory thereto and shall,
if requested to do so by Agent, execute a joinder agreement by which such Lender
becomes a signatory to the MAST Intercreditor Agreement.
     6. The Borrower covenants and agrees that it will furnish to the Agent
prompt written notice of the occurrence of any Default or Event of Default as
defined in and occurring under the MAST Loan Documents.

 



--------------------------------------------------------------------------------



 



     7. In consideration of Agent’s and Lenders’ willingness to enter into this
Amendment, the Borrower agrees to pay to the Agent, for the benefit of itself
and the Lenders, an amendment fee in the amount of $50,000 in immediately
available funds on the date hereof (the “Amendment Fee”).
     8. The effectiveness of this Amendment is subject to the satisfaction of
each of the following conditions (in form and substance satisfactory to the
Agent):
          (a) The Agent shall have received original counterparts of this
Amendment duly executed by the Loan Parties, the Agent and the Lenders;
          (b) The Borrower and MAST shall have entered into the MAST Loan
Documents substantially in the form attached hereto as Exhibit A and the Agent
shall have received evidence that from the proceeds of the term loan made to the
Borrower under the MAST Loan Documents $5,000,000 shall be applied by the
Borrower to the redemption of Senior Subordinated Debt and the balance thereof,
net of fees and reasonable expenses incurred in connection with the closing of
the MAST Loan Documents, shall be applied to the repayment of the Obligations;
          (c) The Agent and MAST shall have entered into the MAST Intercreditor
Agreement in substantially the form attached hereto as Exhibit B;
          (d) The Agent shall have received the Amendment Fee; and
     (e) The Agent shall have received such additional agreements, certificates
or documents as it may reasonably request in connection with this Amendment.
     9. The Borrower and the Guarantors represent and warrant to the Agent and
the Lenders that (i) the representations and warranties of the Loan Parties set
out in the Credit Agreement and in the Security Agreement, each as amended by
this Amendment, are true and correct as of the date hereof (except those which
expressly relate to an earlier period), (ii) no event has occurred and is
continuing which constitutes a Default or Event of Default and (iii) no Loan
Party has any counterclaims, offsets, credits or defenses to the Loan Documents
and the performance of its obligations thereunder, or if any Loan Party has any
such claims, counterclaims, offsets, credits or defenses to the Loan Documents
or any transaction related to the Loan Documents, same are hereby waived,
relinquished and released in consideration of the Agent’s and the Lenders’
execution and delivery of this Amendment.
     10. The Guarantors (i) acknowledge and consent to all of the terms and
conditions of this Amendment, (ii) affirm all of their obligations under the
Loan Documents and (iii) agree that this Amendment and all documents executed in
connection herewith do not operate to reduce or discharge the Guarantors’
obligations under Article 13 of the Credit Agreement or the other Loan
Documents.
     11. The Borrower and the Guarantors hereby represent and warrant to the
Agent and the Lenders as follows:
     (i) Each Loan Party has taken all necessary action to authorize the
execution,

 



--------------------------------------------------------------------------------



 



delivery and performance of this Amendment.
     (ii) This Amendment has been duly executed and delivered by the Loan
Parties and constitutes each of the Loan Parties’ legal, valid and binding
obligations, enforceable in accordance with its terms, except as such
enforceability may be subject to (i) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding at law or in equity).
     (iii) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
any Loan Party of this Amendment.
     12. Except as modified hereby, all of the terms and provisions of the
Credit Agreement (including Schedules and Exhibits), the Security Agreement
(including Schedules and Exhibits) and the other Loan Documents, and the
obligations of the Loan Parties under the Credit Agreement, the Security
Agreement and the other Loan Documents, are hereby ratified and confirmed and
shall remain in full force and effect.
     13. This Amendment shall be deemed part of the Credit Agreement and a
breach of any representation, warranty or covenant herein shall constitute an
Event of Default under the Credit Agreement.
     14. This Amendment may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original and it shall
not be necessary in making proof of this Amendment to produce or account for
more than one such counterpart.
     15. This Amendment shall be deemed to be a contract made under, and for all
purposes shall be construed in accordance with, the laws of the State of New
York.
     16. To the fullest extent permitted by applicable law, the parties hereto
each hereby waives the right to trial by jury in any action, suit, counterclaim
or proceeding arising out of or related to this Amendment.
[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Amendment to be duly executed and delivered as of the date first above
written.

                  “BORROWER”
 
                APPLICA INCORPORATED, a Florida corporation
 
           
 
  By:   /s/ Terry Polistina    
 
                Name: Terry Polistina     Title: Senior Vice President and Chief
Financial Officer
 
                “GUARANTORS”
 
                APPLICA CONSUMER PRODUCTS, INC., a Florida corporation
 
           
 
  By:   /s/ Terry Polistina    
 
                Name: Terry Polistina     Title: Senior Vice President and Chief
Financial Officer
 
                APPLICA CANADA CORPORATION, a
Nova Scotia corporation
 
           
 
  By:   /s/ Lisa R. Carstarphen    
 
                Name: Lisa R. Carstarphen     Title: Secretary
 
                WD DELAWARE, INC., a Delaware corporation
 
           
 
  By:   /s/ Lisa R. Carstarphen    
 
                Name: Lisa R. Carstarphen     Title: Corporate Secretary

[Signatures continued on following page]

 



--------------------------------------------------------------------------------



 



                  HP INTELLECTUAL CORP., a Delaware corporation
 
           
 
  By:   /s/ Lisa R. Carstarphen    
 
                Name: Lisa R. Carstarphen     Title: Secretary
 
                WINDMERE HOLDINGS CORPORATION, a Delaware corporation
 
           
 
  By:   /s/ Lisa R. Carstarphen    
 
                Name: Lisa R. Carstarphen     Title: Secretary
 
                HP DELAWARE, INC., a Delaware corporation
 
           
 
  By:   /s/ Lisa R. Carstarphen    
 
                Name: Lisa R. Carstarphen     Title: Corporate Secretary
 
                HPG LLC, a Delaware limited liability company
 
           
 
  By:   /s/ Lisa R. Carstarphen    
 
                Name: Lisa R. Carstarphen     Title: Corporate Secretary
 
                APPLICA AMERICAS, INC., a Delaware corporation
 
           
 
  By:   /s/ Lisa R. Carstarphen    
 
                Name: Lisa R. Carstarphen     Title: Corporate Secretary
 
                APPLICA MEXICO HOLDINGS, INC., a Delaware corporation
 
           
 
  By:   /s/ Lisa R. Carstarphen    
 
                Name: Lisa R. Carstarphen     Title: Corporate Secretary

[Signatures continued on following page]

 



--------------------------------------------------------------------------------



 



              “AGENT”     BANK OF AMERICA, N.A., as the Agent
 
       
 
  By:   /s/ Sherry Lail 
 
       
 
  Name:   Sherry Lail 
 
       
 
  Title:   SVP 
 
       
 
            “LENDERS”
 
            BANK OF AMERICA, N.A., as a Lender
 
       
 
  By:   /s/ Sherry Lail 
 
       
 
  Name:   Sherry Lail 
 
       
 
  Title:   SVP 
 
       
 
            WACHOVIA BANK, NATIONAL ASSOCIATION, successor by merger to Congress
Financial Corporation (Florida), as a Lender
 
       
 
  By:   /s/ Roanne Disalvatore 
 
       
 
  Name:   Roanne Disalvatore 
 
       
 
  Title:   Vice President 
 
       
 
            LASALLE BUSINESS CREDIT, LLC, successor by merger to LaSalle
Business Credit, Inc., as agent for Standard Federal Bank National Association,
as a Lender
 
       
 
  By:   Patrick Aarors 
 
       
 
  Name:   Patrick Aarors 
 
       
 
  Title:   First VP 
 
       
 
            GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender
 
       
 
  By:   /s/ Jennifer L. Riffle 
 
       
 
  Name:   Jennifer L. Riffle 
 
       
 
  Title:   Duly Authorized Signatory 
 
       

[Signatures continued on following page]

 



--------------------------------------------------------------------------------



 



              HSBC BUSINESS CREDIT (USA), INC., as a Lender
 
       
 
  By:   /s/ Jimmy Schwartz 
 
       
 
  Name:   Jimmy Schwartz 
 
       
 
  Title:   Vice President 
 
       
 
            PNC BANK, NATIONAL ASSOCIATION, as a Lender
 
       
 
  By:   /s/ Jay Stein 
 
       
 
  Name:   Jay Stein 
 
       
 
  Title:   Vice President 
 
       

 